

115 S25 IS: Right Start Child Care and Education Act of 2017
U.S. Senate
2017-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 25IN THE SENATE OF THE UNITED STATESJanuary 4, 2017Mrs. Shaheen (for herself, Mrs. Gillibrand, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase the credit for employers establishing
			 workplace child care facilities, to increase the child care credit to
			 encourage greater use of quality child care services, to provide
			 incentives for students to earn child care-related degrees and to work in
			 child care facilities, and to increase the exclusion for employer-provided
			 dependent care assistance.
	
 1.Short titleThis Act may be cited as the Right Start Child Care and Education Act of 2017.
		2.Increase in
			 employer-provided child care credit
			(a)Increase in
 creditable percentage of child care expendituresParagraph (1) of section 45F(a) of the Internal Revenue Code of 1986 is amended by striking 25 percent and inserting 35 percent.
			(b)Increase in
			 creditable percentage of resource and referral
 expendituresParagraph (2) of section 45F(a) of the Internal Revenue Code of 1986 is amended by striking 10 percent and inserting 20 percent.
			(c)Increase in
 maximum creditSubsection (b) of section 45F of the Internal Revenue Code of 1986 is amended by striking $150,000 and inserting $225,000.
			(d)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
			3.Increase in
			 dependent care credit
			(a)Increase in
 incomes eligible for full creditParagraph (2) of section 21(a) of the Internal Revenue Code of 1986 is amended by striking $15,000 and inserting $30,000.
			(b)Increase in
 percentage of expenses allowableParagraph (2) of section 21(a) of the Internal Revenue Code of 1986 is amended—
 (1)by striking 35 percent and inserting 50 percent, and
 (2)by striking 20 percent and inserting 35 percent.
				(c)Increase in
 dollar limit on amount creditableSubsection (c) of section 21 of the Internal Revenue Code of 1986 is amended—
 (1)by striking $3,000 in paragraph (1) and inserting $6,000, and
 (2)by striking $6,000 in paragraph (2) and inserting $12,000.
				(d)Credit To be
			 refundable
				(1)In
 generalThe Internal Revenue Code of 1986 is amended— (A)by redesignating section 21 as section 36C, and
 (B)by moving section 36C, as so redesignated, from subpart A of part IV of subchapter A of chapter 1 to the location immediately before section 37 in subpart C of part IV of subchapter A of chapter 1.
					(2)Technical
			 amendments
 (A)Paragraph (1) of section 23(f) of such Code is amended by striking 21(e) and inserting 36C(e).
 (B)Paragraph (6) of section 35(g) of such Code is amended by striking 21(e) and inserting 36C(e).
 (C)Paragraph (1) of section 36C(a) of such Code (as redesignated by paragraph (1)) is amended by striking this chapter and inserting this subtitle.
 (D)Subparagraph (C) of section 129(a)(2) of such Code is amended by striking section 21(e) and inserting section 36C(e).
 (E)Paragraph (2) of section 129(b) of such Code is amended by striking section 21(d)(2) and inserting section 36C(d)(2).
 (F)Paragraph (1) of section 129(e) of such Code is amended by striking section 21(b)(2) and inserting section 36C(b)(2).
 (G)Subsection (e) of section 213 of such Code is amended by striking section 21 and inserting section 36C.
 (H)Subparagraph (H) of section 6213(g)(2) of such Code is amended by striking section 21 and inserting section 36C.
 (I)Subparagraph (L) of section 6213(g)(2) of such Code is amended by striking section 21, 24, or 32 and inserting section 24, 32, or 36C.
 (J)Paragraph (2) of section 1324(b) of title 31, United States Code, is amended by inserting 36C, after 36B,.
 (K)The table of sections for subpart C of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 36B the following:
						Sec. 36C. Expenses for household and
				dependent care services necessary for gainful
				employment..
 (L)The table of sections for subpart A of such part IV is amended by striking the item relating to section 21.
					(e)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
			4.3-year credit for
			 individuals holding child care-related degrees who work in licensed child
			 care
			 facilities
			(a)In
 generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:
				
					25E.Right start
				child care and education credit
						(a)Allowance of
 creditIn the case of an individual who is an eligible child care provider for the taxable year, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year the amount of $2,000.
						(b)3-Year
				credit
							(1)In
 generalThe credit allowable by subsection (a) for any taxable year to an individual shall be allowed for such year only if the individual elects the application of this section for such year.
 (2)ElectionAn election to have this section apply may not be made by an individual for any taxable year if such an election by such individual is in effect for any 3 prior taxable years.
							(c)Eligible child
 care providerFor purposes of this section— (1)In generalThe term eligible child care provider means, for any taxable year, any individual if—
 (A)as of the close of such taxable year, such individual holds a bachelor’s degree in early childhood education, child care, or a related degree and such degree was awarded by an eligible educational institution (as defined in section 25A(f)(2)), and
 (B)during such taxable year, such individual performs at least 1,200 hours of child care services at a facility if—
 (i)the principal use of the facility is to provide child care services,
 (ii)no more than 25 percent of the children receiving child care services at the facility are children (as defined in section 152(f)) of the individual or such individual’s spouse, and
 (iii)the facility meets the requirements of all applicable laws and regulations of the State or local government in which it is located, including the licensing of the facility as a child care facility.
									Subparagraph (B)(i) shall not
				apply to a facility which is the principal residence (within the
			 meaning of
				section 121) of the operator of the facility.(2)Child care
 servicesThe term child care services means child care and early childhood education..
			(b)Clerical
 amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25D the following new item:Sec. 25E. Right Start Child Care
				and Education Credit..
			(c)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
			5.Increase in
			 exclusion for employer-provided dependent care assistance
			(a)In
 generalSubparagraph (A) of section 129(a)(2) of the Internal Revenue Code of 1986 is amended by striking $5,000 ($2,500 and inserting $7,500 ($3,750.
			(b)Effective
 dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016.